COWART, Judge,
concurring specially.
I concur but note that the defendant was sentenced to incarceration as to one offense and placed on probation in lieu of being sentenced as to another offense. In the sentencing alternative classification scheme contained in Poore v. State, 531 So.2d 161 (Fla.1988), as to one offense the sentence was “(1) a period of confinement” and as to the second offense the sentencing alternative was “(5) straight probation.” This case involves neither a “true split sentence” under section 948.01(8), Florida Statutes, nor a “probationary split sentence.” In the opinion in O’Brien v. State, 478 So.2d 497 (Fla. 5th DCA 1985), came dismissed, 480 So.2d 1296 (Fla.1985), O’Brien’s sentence in this case was referred to as a “split sentence.” That statement was an error.